           Case 2:15-cv-01382-RFB-EJY Document 273 Filed 08/04/20 Page 1 of 3



 1   DAVID Z. CHESNOFF, ESQ.
     Nevada Bar No. 2292
 2
     RICHARD A. SCHONFELD, ESQ.
 3   Nevada Bar No. 6815
     CHESNOFF & SCHONFELD
 4   520 S. 4th Street
     Las Vegas, Nevada 89101
 5
     Telephone: 702-384-5563
 6   Email: dzchesnoff @cslawoffice.net
            rschonfeld@cslawoffice.net
 7
     MARK E. FERRARIO, ESQ.
 8
     Nevada Bar No. 1625
 9   TAMI D. COWDEN, ESQ
     Nevada Bar No. 8994
10   LAYNE M. OPIE
11   Nevada Bar No. 12623
     GREENBERG TRAURIG, LLP
12   10845 Griffith Peak Drive, Suite 600
     Las Vegas, Nevada 89135
13   Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
14         Email: ferrariom@gtlaw.com
           cowdent@gtlaw.com
15         opiea@gtlaw.com
16   Attorneys for SHAC, LLC dba Sapphire Gentlemen’s Club,
17   SHAC MT, LLC, David Michael Talla, and Peter Feinstein

18
                          IN THE UNITED STATES DISTRICT COURT
19                             FOR THE DISTRICT OF NEVADA
20   CORRISA JONES, on behalf of herself     )    Case No. 2:15-cv-01382- RFB-NJK
     and on behalf of all others similarly   )
21   situated,                               )    STIPULATION TO EXTEND TIME
                                             )    FOR PARTIES TO FILE THEIR
22
                         Plaintiffs,         )    JOINT PRETRIAL MEMORANDUM
23                                           )    [Dkt. 247] AND FOR DEFENDANTS
     vs.                                     )    TO FILE THEIR REPLY TO
24                                           )    PLAINTIFFS’ OPPOSITION TO
     SHAC, LLC, D/B/A SHAPPHIRE [sic]        )    MOTION FOR RECONSIDERATION
25   GENTLEMEN’S CLUB; SHAC MT,              )    OF ORDER GRANTING PARTIAL
     LLC, DAVID MICHAEL TALLA and            )    SUMMARY JUDGMENT [DKT 241]
26   PETER FEINSTEIN,                        )    AND/OR TO ALTER JUDGMENT
                                             )
27                       Defendants.         )
28                                           )
           Case 2:15-cv-01382-RFB-EJY Document 273 Filed 08/04/20 Page 2 of 3



 1          COMES NOW, Defendants SHAC, LLC, dba Sapphire Gentlemen’s Club, SHAC MT,
 2   LLC, David Michael Talla, and Peter Feinstein (collectively “Defendants”), by and through their
 3   undersigned counsel of record David Z. Chesnoff, Esq., and Richard A. Schonfeld, Esq., of the law
 4
     offices of Chesnoff & Schonfeld, and Plaintiff Corissa Jones and all Plaintiffs who opted into the
 5
     instant action (“Class Plaintiffs”) by and through their counsel David W. Hodges, Esq., and hereby
 6
     Stipulate to extend the deadline for filing the Joint Pretrial Memorandum [Dkt. 247] and for
 7
     Defendants to Reply to the Opposition to their Motion for Reconsideration [Motion is located at Dkt
 8
 9   245], to October 5, 2020.

10          On June 9, 2020, Class Plaintiffs filed their Motion for Approval of FLSA Collective Action

11   Settlement [Dkt 264] and their Stipulated Motion to Partially Vacate Order Pursuant to Conditional

12   Settlement Between Plaintiffs and Defendants [Dkt. 269]. Those Motions have not yet been ruled
13   on. If those Motions are granted they are case dispositive.
14
            As a result, the parties respectfully request that the deadline for filing the Joint Pretrial
15
     Memorandum and for Defendants to Reply to the Opposition to their Motion for Reconsideration
16
     be extended to October 5, 2020.
17
            IT IS SO STIPULATED.
18
            Dated this 3rd day of August, 2020.
19
20   CHESNOFF & SCHONFELD                                          KENNEDY HODGES LLP

21    /s/ Richard A. Schonfeld                                        /s/ David W. Hodges
     DAVID Z. CHESNOFF, ESQ.                                       DAVID W. HODGES (admitted pro
22   RICHARD A. SCHONFELD, ESQ.                                    hac vice)
     520 South Fourth Street                                       4409 Montrose Blvd, Suite 200
23   Las Vegas, Nevada 89101                                       Houston, Texas 77006
     Tel.: [702] 38-5563                                           Counsel for Plaintiffs
24   Counsel for Defendants
25
26
27
28
           Case 2:15-cv-01382-RFB-EJY Document 273 Filed 08/04/20 Page 3 of 3



 1          IT IS ORDERED that the Parties Joint Pretrial Memorandum [Dkt. 247] is now due on or
 2   before October 5, 2020.
 3          IT IS FURTHER ORDERED that the Reply to the Opposition to the Motion for
 4
     Reconsideration [Dkt. 245] is now due on or before October 5, 2020.
 5
            IT IS SO ORDERED.
 6
                       4th day of August, 2020.
            Dated this _____
 7
 8                                                     RICHARD F. BOULWARE, II
 9                                                     UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
